Citation Nr: 1329864	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-27 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral cataracts, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for periodontal disease with loss of teeth, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his October 2012 Form 9 substantive appeal, the Veteran requested a BVA hearing at the St. Petersburg RO.  He did not at any time withdraw his hearing request, he remains entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO.  These matters should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

